I concur in the affirmance of the judgment of the Court of Civil Appeals.
There is but a single question in the case, and I think the court's opinion should be confined to it. The question is as to the right of a party, under Articles 1970 and 1971 as amended by the Act of 1913, to complain, in a case submitted on special issues, of an adverse verdict upon a particular issue because of the evidence being insufficient to sustain the verdict thereon, where there was no objection in the first instance to the court's submission of the issue.
Treating the special issues framed by the court as "the charge" of the court within the intendment of amended Article 1971, as I think they should be, the challenge in such a case is only of the verdict, and merely as a verdict without sufficient support in the proof. It is not a challenge of "the charge."
Under amended Article 1971, it is only objections to "the charge" which are to be considered as waived if not presented to the court before the charge is read to the jury. The statute does not say that failure to so object to the charge shall, in a motion for a new trial, preclude complaint of the verdict as being without sufficient evidence to sustain it. Since the statute does not say that, there is no warrant in my opinion for the courts to say it.
Affirmed.